FEDERATED INCOME SECURITIES TRUST Federated Stock and California Muni Fund (“Acquired Fund”) NOTICE OF SPECIAL MEETING OF SHAREHOLDERS TO BE HELD MARCH 25, 2009 TO SHAREHOLDERS OF FEDERATED STOCK AND CALIFORNIA MUNI FUND, a Portfolio of Federated Income Securities Trust: A special meeting of the shareholders of Federated Stock and California Muni Fund will be held at 4000 Ericsson Drive, Warrendale, PA 15086-7561, at 2:00 p.m. (Eastern Time), on March 25, 2009, for the following purposes: 1. To approve or disapprove a proposed Agreement and Plan of Reorganization pursuant to which Federated Muni and Stock Advantage Fund (“Acquiring Fund”), a portfolio of Federated Income Securities Trust, would acquire all of the assets of the Acquired Fund in exchange for Class A Shares and Class C Shares of the Acquiring Fund to be distributed by the Acquired Fund in complete liquidation and termination of the Acquired fund; and 2. To transact such other business as may properly come before the special meeting or any adjournment thereof. The Board of Trustees has fixed January 29, 2009 as the record date for determination of shareholders entitled to vote at the special meeting. By Order of the Board of Trustees, John W.
